NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

ERNIE BALL, INC.,
Plaintiff-Appellee,

V.

EARVANA, LLC,
Defendan t-Appellant.

2012-1276

Appea1 from the United States District Court for the

Centra1 District of Ca1ifornia in case no. 06-CV-0384,
Judge Jacque1ine H. Nguyen.

ON MOTION

Before O’MALLEY, Circuit Judge.
0 R D E R

Ernie Ball, Inc. moves for the court to take judicial
notice of certified copies of patent bibliographic data
generated on June 26, 2012, for two patents. Earvana,
LLC has not responded.

Upon consideration thereof,
IT IS ORDERED THAT$

ERNIE BALL, INC. V. EARVANA, LLC

The motion is granted.

SEP 05 2012
Date

cc: G. Henry We11es, Esq.
Christian E. Iversen, Esq.

s25

FoR THE CoURT

/s/ J an Horbaly
J an Horba1y

Clerk

U.S. COUH"|F£IEEA?’EALS FOR

THE FEDERAL C!RCUIT
SEP 05 2012
JANnonaALv
cuzax